Name: Commission Regulation (EEC) No 1137/85 of 30 April 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 119/8 Official Journal of the European Communities 3 . 5 . 85 COMMISSION REGULATION (EEC) No 1137/85 of 30 April 1985 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 3 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1985 . For the Commission COCKFIELD Vice-President (&gt;) OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 101 , 13 . 4. 1984, p. 25 . 3 . 5. 85 Official Journal of the European Communities No L 119/9 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 1222 218,32 60,61 184,64 19,36 38653 68,55 16,02 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 8 345 1 490,07 413,73 1 260,21 132,16 263816 467,88 109,34 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2575 459,88 127,69 388,94 40,79 81421 144,40 33,74 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 3994 713,15 198,01 603,14 63,25 126264 223,93 52,33 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,05 53,86 164,34 17,22 34406 60,91 14,03 1.28 07.01-41 07.01-43 07.01 F I Peas 6480 1 157,05 321,26 978,56 102,63 204855 363,31 84,90 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 6081 1 085,84 301,49 918,34 96,31 192248 340,95 79,68 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1747 312,06 86,64 263,93 27,68 55251 97^8 22,90 1.40 ex 07.01-54 ex 07.01 G II Carrots 1859 332,04 92,19 280,82 29,45 58788 104,26 24,36 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 829,74 232,08 707,70 74,37 147972 261,92 60,74 1.60 07.01-63 ex 07.01 H Onions (other than sets) 691 123,40 34,26 104,36 10,94 21847 38,74 9,05 1.70 07.01-67 ex 07.01 H Garlic 4921 878,79 244,00 743,23 77,94 155590 275,94 64,48 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 604,02 168,55 514,20 53,88 107653 190,59 43,92 1.80 07.01 K Asparagus : ,\\\\ 1.80.1 ex 07.01-71  green 16665 2975,66 826,22 2516,64 263,94 526839 934,35 21836 1.80.2 ex 07.01-71\  other 10065 1797,16 499,00 1519,94 159,40 318186 564,31 131,87 1.90 07.01-73 07.01 L Artichokes 3257 581,70 161,51 491,97 51,59 102990 182,65 42,68 1.100 07.01-75 07.01-77 07.01 M Tomatoes 4052 723,67 200,93 612,04 64,18 128125 227,23 53,10 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 3357 599,57 166,47 507,08 53,18 106154 188,26 43,99 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 2713 484,56 134,54 409,81 42,98 85792 152,15 35,55 1.120 07.01-93 07.01 S Sweet peppers 4607 822,65 228,41 695,75 72,96 145650 258,31 60,36 1.130 07.01-97 07.01 T II Aubergines 3652 652,21 181,09 551,60 57,85 115473 204,79 47,86 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1457 260,17 72,24 220,04 23,07 46064 81,69 19,09 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 2031 362,76 100,72 306,80 32,17 64226 1 13,90 26,62 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3810 675,23 188,86 575,92 60,52 120417 213,14 49,42 2.10 08.01-31 ex 08.01 B Bananas, fresh 3157 563,85 156,56 476,87 50,01 99830 177,05 41,37 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2809 501,69 139,29 424,30 44,49 88 823 157,53 36,81 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5891 1 052,01 292,10 889,73 93,31 186258 330,33 77,19 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 12527 2236,88 621,09 1891,82 198,41 396038 702,38 164,14 2.50I 08.02 A I Sweet oranges, fresh : \\ 2.50.1 08.02-02 ilIIIl \IlIl II li 08.02-06 08.02-12  Sanguines and semi-sanguines 3 500 624,95 173,52 528,55 55,43 110647 196,23 45,86 \ 08.02-16 II IIII IIII No L 119/10 Official Journal of the European Communities 3 . 5. 85 Code NIMEXE code 1 CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2842 507,49 140,91 429,20 45,01 89850 159,35 37,24 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1917 342,32 95,05 289,51 30,36 60608 107,48 25,12 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1903 337,89 94,28 287,64 30,14 60221 106,62 24,57 2.60.2 08:02-31 ex 08.02 B II  Mandarins and wilkings 2483 440,92 123,03 375,36 39,33 78 585 139,13 32,06 2.60.3 08.02.28 08.02 B I  Clementines 2589 458,86 128,34 391,37 41,12 81830 144,84 33,59 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 3696 660,05 183,27 558,23 58,54 116862 207,25 48,43 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2911 519,79 144,32 439,60 46,10 92028 163,21 38,14 2.80 ex 08.02 D Grapefruit, fresh : \ \ 2.80.1 ex 08.02-70  white 2550 455,41 126,45 385,16 40,39 80630 143,00 33,41 2.80.2 ex 08.02-70  pink 4465 797,34 221,39 674,34 70,72 141 168 250,36 58,51 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 8 640 1 542,72 428,35 1 304,74 136,83 273138 484,41 113,20 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5742 1 025,39 284,71 867,21 90,95 181 544 321,97 75,24 2.95 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3320 592,89 164,62 501,43 52,58 104971 186,16 43,50 2.110 08.06-33 I l I I 08.06-35 08.06-37 08.06-38 I 08.06 B II Pears 3655 652,76 181,24 552,07 57,90 115571 204,96 47,90 2.120 08.07-10 08.07 A Apricots 9283 1651,13 462,59 1413,82 148,84 284770 523,38 129,36 2.130 ex 08.07-32 ex 08.07 B Peaches 6823 1 209,80 338,62 1 033,83 108,72 209786 382,58 93,94 2.140 ex 08.07-32 ex 08.07 B Nectarines 17832 3166,85 885,43 2703,74 284,27 558314 1 001,99 242,02 2.150 08.07-51 08.07-55 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 08.07-75 08.07 D Plums 6854 1217,00 339,60 1 036,03 108,57 216903 384,01 88,49 2.170 08.08-11 08.08-15 08.08 A Strawberries 6158 1 099,67 305,33 930,04 97,54 194696 345,29 80,69 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 3 543 632,62 175,65 535,03 56,11 112005 198,64 46,42 2.190 ex 08.09 Melons (other than water melons : \ 2.190.1 ex 08.09-1 9 l-I  elongated 5861 1 046,60 290,60 885,15 92,83 185299 328,63 76,80 2.190.2 ex 08.09-19  other 10691 1 908,94 530,04 1614,47 169,32 337977 599,40 140,08 2.195 ex 08.09-90 ex 08.09 Pomegranates 6948 1 233,97 345,01 1 053,52 110,76 217548 390,43 94,30 2.200 ex 08.09-90 ex 08.09 Kiwis 16079 2871,03 797,17 2428,15 254,66 508313 901,50 210,68 2.202 ex 08.09-90 ex 08.09 Khakis 19202 3428,74 952,02 2899,83 304,12 607055 1 076,62 251,60 2.203 ex 08.09-90 ex 08.09 Lychees 10779 1914,40 535,25 1 634,44 171,84 337507 605,71 146,30